DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 06/26/2019 and 07/09/2019 have been considered and made of record by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Purks on 03/23/2021.
The application has been amended as follows: 
In the specification, on page 10, line 10, “index h=0,5” is replaced by index h=0.5
In the specification, on page 11, line 14, “index h=0,5” is replaced by index h=0.5
In the specification, on page 15, line 8, “index h=0,5” is replaced by index h=0.5
In the specification, on page 19, line 8, “index h=0,5” is replaced by index h=0.5
In the specification, on page 23, line 13, “index h=0,5” is replaced by index h=0.5
In the specification, on page 24, lines 4 and 15, “index h=0,5” is replaced by index h=0.5
In the specification, on page 26, line 7, “index h=0,5” is replaced by index h=0.5
In the specification, on page 27, lines 11 and 17, “index h=0,5” is replaced by index h=0.5
In the specification, on page 29, line 27, “index H=0,5” is replaced by index h=0.5
In the specification, on page 30, lines 26 and 29, “index h=0,5” is replaced by index h=0.5
Claim 1 rewritten as follows:
1.	 A method performed by a first network node for generation and transmission of a Binary Phase Shift Keying, BPSK, signal to a second network node, wherein the first and second network nodes are operating in a communications network, and wherein the method comprises:
- generating a third bit stream x(n) from a first bit stream d(n) of data for transmission, wherein each output bit comprised in the third bit stream x(n) depends on a transition in bit values between two input bits from the first bit stream d(n); 

wherein the predetermined factor M is a non-zero positive integer; 
- by means of a Continuous Phase Modulation, CPM, signal generating circuit comprised in the first network node, generating a BPSK signal based on the fourth bit stream y(n); and
- transmitting the BPSK signal to an Orthogonal Frequency Division Multiplexing, OFDM, signal receiving circuit of the second network node.
In claim 6, last line, “module.” is replaced by circuit.
In claim 12, last line,  “index h=0,5” is replaced by index h=0.5
Claim 13 is rewritten as follows:
13.	 A first network node for generation and transmission of a Binary Phase Shift Keying, BPSK, signal to a second network node, wherein the first and second network nodes are configured to operate in a communications network, and wherein the first network node is configured to:
- generate a third bit stream x(n) from a first bit stream d(n) of data for transmission, wherein each output bit comprised in the third bit stream x(n) depends on a transition in bit values between two input bits from the first bit stream d(n); 
- generate a fourth bit stream y(n) from the third bit stream x(n) by expanding the third bit stream x(n) by a predetermined factor M,
wherein the predetermined factor M is a non-zero positive integer; 
- by means of a Continuous Phase Modulation, CPM, signal generating circuit comprised in the first network node, generate a BPSK signal based on the fourth bit stream y(n); and
- transmit the BPSK signal to an Orthogonal Frequency Division Multiplexing, OFDM, signal receiving circuit of the second network node.
In claim 16, line 2, “is configured to generate of the fourth bit” is replaced by is configured to generate the fourth bit
In claim 18, line 4, “CPM signal generating module” is replaced by CPM signal generating circuit
Allowable Subject Matter
Claims 1-18, 20, and 21 are allowed. The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 13, a comprehensive search of prior art of record failed to show either alone or in combination a first network node for generation and transmission of a Binary Phase Shift Keying, BPSK, signal to a second network node, wherein the first and second network nodes are configured to operate in a communications network, and wherein the first network node is configured to:
- generate a third bit stream x(n) from a first bit stream d(n) of data for transmission, wherein each output bit comprised in the third bit stream x(n) depends on a transition in bit values between two input bits from the first bit stream d(n); 
- generate a fourth bit stream y(n) from the third bit stream x(n) by expanding the third bit stream x(n) by a predetermined factor M,
wherein the predetermined factor M is a non-zero positive integer; 
- by means of a Continuous Phase Modulation, CPM, signal generating circuit comprised in the first network node, generate a BPSK signal based on the fourth bit stream y(n); and
- transmit the BPSK signal to an Orthogonal Frequency Division Multiplexing, OFDM, signal receiving circuit of the second network node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2014/0029697): This reference discloses a first signal that is received at a GMSK modulator as a sequence of differentially encoded bits (see paragraph 0027). However, it does not disclose all the combination of elements disclosed in claims 1 and 13. 
(US 2006/0203943): This reference discloses a GMSK transmitter that generates a BPSK signal (see paragraph 0092). However, it does not disclose all the combination of elements disclosed in claims 1 and 13. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632